Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 					Response to Amendment
This Action is responsive to the Applicant’s Amendment filed 12/13/2021.  
After a thorough search and examination of the present application, and in light of the following:
Prior art made of record;
An updated search on prior art conducted in domains (EAST, NPL-ACM, Google, etc.);
Claims 1-8 and 10-20 (renumbered 1-19) are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/ or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later the payment of the issue fee.	
Authorization for this examiner’s amendment was given in a telephone interview with attorney Mr. Jeffrey M. Kuhn (client’s representative, Reg. No. 66,393) at the telephone number (510) 900-9501 on 2/18/2022 with regards to the claims’ formality and suggested the applicant to incorporate the dependent claim 9 into claim 1, and into on was given for an Examiner Amendment.

The application has been amended as follows:
	In the claims:
Claims 9 is canceled.
Claims 1, 12 and 20 have been amended as follows:

1. (Currently Amended) A computer-implemented method implemented in a database system within an on-demand computing services environment, the method comprising:
retrieving from the database system a metric data stream for a plurality of metrics, each metric measuring a respective computing characteristic, the metric data stream including a plurality of values for each of a sequence of time intervals, each value corresponding with a respective one of the metrics;
determining, using one or more processors, a plurality of metric correlation matrices for the metrics, each metric correlation matrix associated with a respective time period in the metric data stream, each time period including a respective plurality of the time intervals;
selecting, using one or more processors, a subset of comparison metric correlation matrices from the plurality of metric correlation metric matrices;
determining via a processor a plurality of anomaly scores each corresponding with a respective time period, the plurality of anomaly scores including a designated anomaly score for a designated time perioddetermined by comparing a designated metric correlation matrix associated with the designated time period with the selected subset of comparison metric correlation metric matrices; 
determining a plurality of moving average anomaly scores, each moving average anomaly score representing a respective average of the anomaly scores associated with a respective time window; and
when it is determined that the designated anomaly score exceeds a designated threshold, storing the designated anomaly score in the database system.

2. (Original) The computer-implemented method recited in claim 1, the method further comprising:
	performing seasonality detection on the metric stream to identify a plurality of season periods, one or more of the metric values varying systematically with the season periods.

3. (Original) The computer-implemented method recited in claim 2, the method further comprising:
	determining a respective annotation value for each of the identified season periods via dynamic historic window annotation, the annotation value being selected from a set of season period classification values.



5. (Original) The computer-implemented method recited in claim 4, wherein the subset of metric correlation matrices are selected based on the annotation values.

6. (Original) The computer-implemented method recited in claim 2, wherein performing seasonality detection comprises applying seasonal and trend decomposition using Loess. 

7. (Original) The computer-implemented method recited in claim 1, wherein each of the metrics corresponds to a respective value measured at a computing system. 

8. (Original) The computer-implemented method recited in claim 7, wherein the computing system represents a portion of the on-demand computing services environment, the on-demand computing services environment configured to provide computing services to a plurality of service recipients via the internet.

9. (Canceled).

10. (Original) The computer-implemented method recited in claim 1, wherein the database system includes a multitenant database storing information associated with a plurality of tenants.

11. (Original) The computer-implemented method recited in claim 1, wherein the database system includes a dynamic-schema database in which database column attributes are dynamically determined based on object relational mapping.

12. (Currently Amended) A computing system within an on-demand computing services environment, the computing system configured to perform a method comprising:
retrieving from the database system a metric data stream for a plurality of metrics, each metric measuring a respective computing characteristic, the metric data stream including a plurality of values for each of a sequence of time intervals, each value corresponding with a respective one of the metrics;
determining, using one or more processors, a plurality of metric correlation matrices for the metrics, each metric correlation matrix associated with a respective time period in the metric data stream, each time period including a respective plurality of the time intervals;
selecting, using one or more processors, a subset of comparison metric correlation matrices from the plurality of metric correlation metric matrices;
determining via a processor a plurality of anomaly scores each corresponding with a respective time period, the plurality of anomaly scores including a designated anomaly score for a designated time perioddetermined by comparing a designated metric correlation matrix associated with the designated time period with the selected subset of comparison metric correlation metric matrices; 
determining a plurality of moving average anomaly scores, each moving average anomaly score representing a respective average of the anomaly scores associated with a respective time window; and
when it is determined that the designated anomaly score exceeds a designated threshold, storing the designated anomaly score in the database system.

13. (Original) The computing system recited in claim 12, the method further comprising:
performing seasonality detection on the metric stream to identify a plurality of season periods, one or more of the metric values varying systematically with the season periods.

14. (Original) The computing system recited in claim 13, the method further comprising: 
determining a respective annotation value for each of the identified season periods via dynamic historic window annotation, the annotation value being selected from a set of season period classification values.

15. (Original) The computing system recited in claim 14, wherein each of the subset of comparison metric correlation matrices corresponds to a respective one of the identified season periods.

16. (Original) The computing system recited in claim 15, wherein the subset of metric correlation matrices are selected based on the annotation values.



18. (Original) The computing system recited in claim 12, wherein each of the metrics corresponds to a respective value measured at a computing system.

19. (Original) The computing system recited in claim 18, wherein the computing system represents a portion of an on-demand computing services environment configured to provide computing services to a plurality of service recipients via the internet.

20. (Currently Amended) One or more non-transitory computer readable media having instructions stored thereon for performing a computer-implemented method implemented in a database system within an on-demand computing services environment, the method comprising:
retrieving from the database system a metric data stream for a plurality of metrics, each metric measuring a respective computing characteristic, the metric data stream including a plurality of values for each of a sequence of time intervals, each value corresponding with a respective one of the metrics;
determining, using one or more processors, a plurality of metric correlation matrices for the metrics, each metric correlation matrix associated with a respective time period in the metric data stream, each time period including a respective plurality of the time intervals;
selecting, using one or more processors, a subset of comparison metric correlation 
determining via a processor a plurality of anomaly scores each corresponding with a respective time period, the plurality of anomaly scores including a designated anomaly score for a designated time perioddetermined by comparing a designated metric correlation matrix associated with the designated time period with the selected subset of comparison metric correlation metric matrices; 
determining a plurality of moving average anomaly scores, each moving average anomaly score representing a respective average of the anomaly scores associated with a respective time window; and
when it is determined that the designated anomaly score exceeds a designated threshold, storing the designated anomaly score in the database system.



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In the Examiner’s Non-Final Action dated 09/14/2021, the rejection under 35 U.S.C. § 103 was made mainly based on the references over Ahad et al. (US PGPUB 2016/0350173, hereinafter Ahad) in view of Brown et al. (US PGPUB 2019/0207969, hereinafter Brown). 
	The invention is directed: Comparison metric correlation matrices that select from the plurality of metric correlation metric matrices base on designate anomaly score that determined for a designate time period by comparing a designated metric correlation 

The closest prior arts are Ahad et al. (US PGPUB 2016/0350173, hereinafter Ahad) in view of Brown et al. (US PGPUB 2019/0207969, hereinafter Brown) are generally directed to various aspect of method, system, and non-transitory computer-readable media for automatically detect and correct anomalies, such as response time anomalies, load anomalies, resource usage anomalies, component failures, and outages, all of which can affect quality of service and classify system defined by different categories of anomalies such as a defined anomaly and an undefined anomaly, and further disclose a system to monitor and record events and pattern on a plurality of computing devices in an effort to detect, prevent, and mitigate damage from malware or malicious attack.

However, none of Ahad and Brown teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims 1, 12 and 20. For examples, it failed to teach the combination of the steps of “selecting, using one or more processors, a subset of comparison metric correlation matrices from the plurality of metric correlation metric matrices; determining via a processor a plurality of anomaly scores each corresponding with a respective time period, the plurality of anomaly scores including a designated anomaly score for a designated time period determined by comparing a designated metric correlation matrix associated with the designated time period with the selected subset of comparison metric correlation metric 

This feature in light of other features, when considered as a whole, in the independent claims 1, 12 and 20 are allowable over the prior arts of record.


An updated search for prior art on EAST database and on domains (NPL-ACM, Google) has been conducted. The prior arts searched and investigated in the database and domains do not fairly teach or suggest the teaching of newly amended claimed subject matter as combined and described in each of the independent claims 1, 12 and 20. 
	The dependent claims depending upon claims 1, 12 and 20 are also distinct from the prior art for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN A PHAM/
Primary Examiner, Art Unit 2163